Citation Nr: 1026674	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2001, 
for total disability based on individual unemployability (TDIU).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
urethral strictures.

3.  Entitlement to an initial disability rating in excess of 20 
percent prior to January 5, 2002, and in excess of 30 percent 
effective January 5, 2002, for lumbar plexopathy with weakness of 
right lower extremity secondary to aortofemoral and popliteal 
arterial bypass surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1962 to 
September 1970 and from June 1971 to February 1974, with service 
in Vietnam from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision, which granted a 20 
percent rating for lumbar plexopathy with weakness of right lower 
extremity under the provisions of 38 U.S.C.A. § 1151; on appeal 
from a September 1998 rating decision, which denied the Veteran's 
request for compensation for urethral strictures under the 
provisions of 38 U.S.C.A. § 1151; and on appeal from a January 
2005 rating decision, which granted TDIU effective May 8, 2001.  
These decisions were issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In a rating decision dated in October 2005 the rating for the 
Veteran's service-connected lumbar plexopathy disability was 
increased from 20 percent to 30 percent effective January 5, 
2002.

This case was previously before the Board in July 2008 when it 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran seeks entitlement to an effective date earlier than 
May 8, 2001, for total disability based on individual 
unemployability (TDIU); entitlement to compensation under 38 
U.S.C.A. § 1151 for urethral strictures; and entitlement to an 
initial disability rating in excess of 20 percent prior to 
January 5, 2002, and in excess of 30 percent effective January 5, 
2002, for lumbar plexopathy with weakness of right lower 
extremity secondary to aortofemoral and popliteal arterial bypass 
surgery.

The Board, in its July 2008 remand, noted that hospital records 
dated May 8, 1996, refer to an "informed consent," but that the 
record did not contain a signed document.  The Board ordered that 
on remand, VA should obtain the Veteran's signed consent form for 
the May 1, 1996, surgery.  See 38 C.F.R. §§ 3.361(d)(ii), 
17.32(d) (2009).  Pursuant to the Board's remand order, in 
October 2008 a request for a copy of the consent form signed by 
the Veteran prior to his May 1, 1996, surgery was generated.  A 
note in the file, dated in December 2008, indicated that the 
Veteran's medical charts were retired and that they were still 
working on the request.  Subsequently, there is no indication 
that the consent form was associated with the file or that any 
finding that the consent form is unavailable was made.

The Board ordered in its July 2008 remand that upon completion of 
all ordered development, that the claims be readjudicated and 
that if any benefit sought remained denied, the Veteran and his 
representative should be furnished a supplemental statement of 
the case in accordance with 38 C.F.R. § 19.31(b)(1).  Review of 
the claims folder does not reveal that the claims were 
readjudicated or that the Veteran and his representative were 
issued a supplemental statement of the case.

The United States Court of Appeals for Veterans Claims (Court) 
has held "that a remand by . . . the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

As such, the claims must be remanded for additional attempts to 
obtain the Veteran's signed consent form for the May 1, 1996, 
surgery and for the claims to be readjudicated and for the 
Veteran and his representative to be issued a supplemental 
statement of the case.

Since the case is being returned, the claims file should be 
updated to include medical records compiled by VA since February 
2009.  38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated in or after February 2009.

2.  Request a copy of the consent form 
signed by the Veteran pursuant to his May 
1, 1996, surgery, and associate said with 
the claims file.  All attempts to obtain 
this record must be noted in the claims 
folder.

3.  Readjudicate the claims on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. 
§ 19.31(b)(1), and be given opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


